Citation Nr: 1409188	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-29 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from August 1970 to June 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of the hearing is on Virtual VA.
 
The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been recharacterized as service connection of a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet.App. 1 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's testimony before the Board coupled with medical evidence of psychiatric disorders other than PTSD, suggest that a current psychiatric disorder may be related to service.  Further development is required.

Accordingly, the case is REMANDED for the following action:

1.  Pursue any necessary development to determine whether there is evidence that the experienced the following claimed stressors:

(a)  While stationed aboard the USS Tripoli, the Veteran saw another chopper crash to the sea, two men died, one saved.

(b)  While on guard duty at an armory, the Veteran found a sentry who had been shot in the face.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and etiology of any diagnosed psychiatric disorder.

The examiner must review the claim file.

The VA examiner is to provide a diagnosis of all psychiatric disorders present and: 

(a)  If a psychiatric disorder other than PTSD is diagnosed, provide an opinion as to whether it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed psychiatric disorder other than PTSD is etiologically related to the Veteran's active military service.

(b)  If PTSD is diagnosed, the examiner is to specify the described stressor or stressors that are the cause of the PTSD. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

